Citation Nr: 1128831	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  04-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1969 to September 1973, to include a tour of duty in the Republic of Vietnam from April 1970 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the Veteran's claim.

In February 2006, the Veteran testified at a personal hearing before a Decision Review Officer at the RO.  A transcript of this hearing has been associated with the Veteran's claims file.

In September 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Although the Veteran's current claim was originally phrased as entitlement to service connection for PTSD, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the issue as stated on the title page.

In statements dated in August 2010 and October 2010, the Veteran raised the issue of entitlement to service connection for a heart condition, claimed as hypertension, to include as secondary to service-connected diabetes mellitus or as secondary to herbicide exposure.  To date, it appears that this claim has yet to be adjudicated by the RO, and is thus referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

At the time of its September 2009 remand, the Board noted the Veteran's claimed PTSD stressors while serving as an aircraft mechanic and instrument repairman in Vietnam, including a nighttime base attack in April 1970, seeing a C141 plane full of dead bodies in Saigon, working on the flight line when a C119 plane crashed, seeing children with burns and no limbs, attacks in Danang while on a C130, and transporting wounded from the field.  The Board noted that the Veteran stated that he served in Ton Son Nhut Air Force Base, Danang and Bien Hoa.

The Board also noted the Veteran's diagnosis of PTSD as found in the treatment records associated with the claims file. 

The Board noted that the Veteran's service personnel records revealed that while in Vietnam he served as an aircraft mechanic and instrument repairman with Special Operation Squadron, Combat Support Group, Field Maintenance Squadron and Avionics Maintenance Squadron, and that he was in Bien Hoa and Tan Son Nhut, Saigon, in April 1970.  The Board noted that the Joint Services Records Research Center (JSRRC) verified one of the Veteran's reported stressors, the C119 aircraft accident that occurred on April 28, 1970, killing 6 servicemen on takeoff from Tan Son Nhut.  Thus, the Board concluded that the C119 crash reported by the Veteran as a PTSD stressor had been verified.

As it was unclear to the Board whether the Veteran's PTSD diagnosis was based, at least in part, upon the verified C119 crash, the Board concluded that a remand for an examination and opinion was necessary.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran underwent VA psychiatric examination in November 2009.  At that time, subsequent to psychiatric evaluation and review of the Veteran's claims file, the examiner did not diagnose the Veteran with PTSD or any other psychiatric disorder.  The examiner noted that the Veteran was irritable, uncooperative, and extremely defensive.  The examiner reported that results of psychological testing were inconsistent with PTSD in the context of the current examination, based upon multiple objective tests.  The examiner also reported that the Veteran endorsed a clinically significant number of traits of several personalty disorders.  The examiner reported that the Veteran's previous diagnoses of PTSD were conferred in a clinical context where different diagnostic guidelines apply, that the previous diagnoses appeared to have been based predominately on the Veteran's subjective report of symptoms, and that the previous diagnoses were therefore inapplicable to the current examination.  He reported that possible diagnoses were offered as rule-outs and due to the results of the objective testing, no diagnosis could be conferred.

The opinion rendered in November 2009 is not adequate to adjudicate the Veteran's claim.  The opinion is not clear on the issue of whether the Veteran indeed has a diagnosis of PTSD or any other psychiatric disorder.  It is significant that the Veteran has been diagnosed with and treated for PTSD and depression on numerous occasions during the appellate period.  While the examiner reported that results of psychological testing were inconsistent with PTSD in the context of the current examination based upon multiple objective tests, he did not describe which objective tests he used, and if such tests were indeed those prescribed by the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).  While the examiner reported that the Veteran's previous PTSD diagnoses were conferred in a clinical context where different diagnostic guidelines apply, he did not describe such different diagnostic guidelines or assert how such guidelines differed from his own or if such guidelines were prescribed by the DSM-IV.  

The November 2009 VA examination is inadequate, as it does not provide the Board sufficient evidence to determine if the Veteran indeed has a diagnosis of PTSD or any other psychiatric disorder, and if so, whether any such disorder is related to his active service, including, but not limited to, the above-described C119 crash.  Thus, as the Board has found that the November 2009 VA examination is inadequate, a remand is required in order to afford the Veteran an additional VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, review of the claims file reveals that in August 2007, VA received the Veteran's records related to his claim for disability benefits from the Social Security Administration (SSA).  The records, however, were associated with the claims file only by way of a CD.  In order to ensure that both the RO and the Board itself have the opportunity to review all relevant evidence of record, the Veteran's SSA records must be printed in their entirety and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Print the Veteran's SSA records from the CD associated with the claims file in August 2007, in their entirety, and associate such records with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination with a different examiner than the examiner who conducted the November 2009 examination.  The entire claims file, including a copy of this Remand, as well as the September 2009 Remand, must be made available to and reviewed by the examiner prior to the examination.  The examiner must note such review.

a. State whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  In this regard, specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  If a diagnosis of PTSD is not appropriate, specifically state which diagnostic criteria were not met and specifically state the propriety of previous diagnoses of record.

b. If a diagnosis of PTSD is deemed appropriate, specify the verified in-service stressor, to include, but not limited to, the C119 crash that killed 6 servicemen, upon which the diagnosis, at least in part, is based. 

c. State whether the Veteran meets the diagnostic criteria for any other psychiatric disorder, and, if so, state whether it is at least as likely as not (50 percent probability or greater) that that any psychiatric disorder is related to the Veteran's active service.  In this regard, the examiner should consider the Veteran's statements relating to continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

The rationale for all opinions expressed, with citation to relevant medical findings, must be provided.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  In this regard, if the VA examiner determines that the Veteran's PTSD, if any, is based, at least in part, on a claimed in-service stressor beyond that of the verified C C119 crash that killed 6 servicemen, the RO/AMC must consider the revised regulations, effective July 13, 2010, amending 38 C.F.R. § 3.304(f).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



